ORDER

PER CURIAM.
AND NOW, this 4th day of October, 2001, the Petition for Allowance of Appeal is granted, limited to the following issues,
a.Whether the “Non-duplication of Recovery” provision of the Pennsylvania Property and Casualty Insurance Guaranty Association Act (“PPCIGA” Act) operates to alter the express terms of a clear, unambiguous and otherwise fully enforceable settlement agreement, entered into by the parties in order to resolve a medical malpractice liability claim, where the settlement is reached before a defendant physician’s medical malpractice liability insurer is declared insolvent.
b. Whether, where the Pennsylvania Property and Casualty Insurance Guaranty Association (“Association”) stands in the shoes of an insolvent medical malpractice liability insurance carrier and thereby provides liability insurance coverage to a physician accused of malpractice, the PPCIGA Act’s “Non-duplication of Recovery” allows the Association to reform a prior settlement agreement so as to claim an offset in an amount equal to medical benefit payments paid by the health insurance carrier of the person asserting the malpractice claim against the physician.
c. Assuming that the PPCIGA Act’s “Non-duplication of Recovery” provision may limit the Association’s obligation to pay claims, whether a physician whose medical malpractice liability insurer becomes insolvent is thereby entitled to blanket immunity from personal liability for their tortuous conduct.